DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 10/7/2020.  Claims 1-21 and 27-39 have been cancelled.

Response to Arguments
	The previous non-statutory double patenting rejection has been withdrawn.
	The claims, as amended, have been carefully considered and deemed not allowable in view of the following non-statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,080,555. 


Recitations from 
U.S. Patent No. 10,080,555
Recitations from this instant application, #16/104,257

Independent claim 1 recites:

1. A method of minimizing stress to tissue of a patient during a surgical procedure, the method comprising: 

         providing a surgical incise drape comprising a flexible polymeric film having opposite first and second major surfaces, and a layer of a pressure sensitive adhesive disposed on at least a portion of the first major surface of the flexible polymeric film; 
         adhering the surgical incise drape to the patient using the pressure sensitive adhesive layer disposed on the first major surface of the flexible polymeric film; 

     providing a water-absorbing stress-distributing layer comprising a hydrogel, a hydrocolloid, or a combination thereof; 
      
wherein the water-absorbing stress-distributing layer has opposite first and second major surfaces and wherein the water-absorbing stress-distributing layer is at least 2 mm and no more than 8 mm thick between the first and second major surfaces; 




    attaching the first major surface of the water-absorbing stress-distributing layer to the second major surface of the flexible polymeric film of the surgical incise drape that is adhered to the patient such that the water-absorbing stress-distributing layer conforms to the shape of the tissue of the patient; 

      making an incision through the water-absorbing stress-distributing layer and the incise drape into the tissue; and 


     wherein the water-absorbing stress-distributing layer reduces stress to the incision and tissue trauma by distributing the forces caused by retraction; and 

      wherein the water-absorbing stress-distributing layer undergoes stretching and/or compression during retraction and protects the skin and underlying tissue from trauma due to compressive and/or stretching forces during tissue retraction.

Independent claim 1 recites

A method of minimizing stress to tissue of a patient during a surgical procedure, the method comprising:













providing a water-absorbing stress-distributing layer comprising a hydrogel, a hydrocolloid, or a combination thereof; 

wherein the water-absorbing stress-distributing layer has opposite first and second major surfaces and wherein the water-absorbing stress-distributing layer is at least 2 mm and no more than 8 mm thick between the first and second major surfaces and the water-absorbing stress-distributing layer is capable of conforming to contours of the patient;

adhering the first major surface of the water-absorbing stress-distributing layer to the patient such that the water-absorbing stress-distributing layer conforms to the shape of the tissue of the patient;



making an incision through the water-absorbing stress-distributing layer into the tissue; and


wherein the water-absorbing stress-distributing layer reduces stress to the incision and tissue trauma by distributing the forces caused by retraction; and

wherein the water-absorbing stress-distributing layer undergoes stretching and/or compression during retraction and protects the skin and underlying tissue from trauma due to compressive and/or stretching forces during tissue retraction, 
wherein the water-absorbing stress-distributing layer comprises a hydrocolloid.


Claim 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,080,555 in view of Asmus (U.S. Patent No. 5,270,358). 
Regarding independent claim 23, Claim 1 in Llinas of U.S. Patent No. 10,080,555 discloses applicant’s claimed invention as recited in claim 23 including the water-absorbing stress-distributing layer.
Llinas does not disclose the water-absorbing stress-distributing layer is porous.
However, Asmus teaches analogous layer of gel-matrix composition to be applied on a film (40) of an incise drape (column 4 lines 24-29, the gel-matrix composition is of a water-absorbing stress-distributing layer (column 2 lines 42-45, column 4 lines 27-29, 45-51, 66-68, column 5 lines 1-4, column 6 lines 1-4), and more specifically column 2 lines 36-37 teaches the gel-matrix composition has high moisture vapor transmission, such disclosure is interpreted to be porous.
.

Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,080,555 in view of Pereny (U.S. Patent No. 3,146,884). 
Regarding independent claim 24, Claim 1 in Llinas of U.S. Patent No. 10,080,555 discloses applicant’s claimed invention as recited in claim 24.
Llinas does not disclose wherein the tissue of the patient is initially treated with a presurgical preparation.
However, Pereny teaches a surgical method which includes preoperative and sterilizing treatment by applying an appropriate adhesive to the operative region by an aerosol spray container (15), such teaching is interpreted to meet applicant’s initial presurgical preparation.
Therefore, it would have obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to incorporate Pereny’s initial presurgical preparation treatment on patient’s operative tissue in Llinas, as such initial preparation treatments provides a continuous adhesive layer between the tissue and the film in order to eliminate air bubbles without disturbance of the drape material.
Regarding claim 25, Llinas/Pereny, presented above, discloses applicant’s claimed invention as recited in these claims, wherein the tissue of the patient is initially treated with a a 
Regarding independent claim 26, Claim 1 in Llinas of U.S. Patent No. 10,080,555 discloses applicant’s claimed invention as recited in claim 26.
Llinas does not disclose providing a surgical skin preparation, and treating the patient’s skin with a presurgical preparation prior to adhering the surgical incise drape to the patient.
However, column 5 lines 64-71 in Pereny teaches  a surgical method which includes preoperative and sterilizing treatment by applying an appropriate adhesive to the operative region by an aerosol spray container (15), such teaching is interpreted to meet applicant’s initial presurgical preparation and column 5 lines 22-29 teaches a transparent drape material and lines 33-35 teaches the transparent drape a material plastic, which transparent plastic drape material is interpreted to meet claimed limitations a surgical incise drape.
Therefore, it would have obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to incorporate Pereny’s teaching in Llinas, as such teaching provides a continuous adhesive layer between the tissue and the incise drape in order to eliminate air bubbles without disturbance of the drape material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786